Defendant, Socony-Yacuum Oil Company, Inc., has'appealed from an order of the Rensselaer Special Term of the Supreme Court denying its application to consolidate the actions of Maynard Seaman against Socony-Yacuum Oil Company, Inc., and the action of Ann Magers against the same defendant which are pending in Orange County with an action pending in Albany County in which Socony-Yacuum Oil Company, Inc., is plaintiff and Maynard Seaman is defendant. The Special Term consolidated the action pending in Albany County with the action of Maynard Seaman against Socony*877Vacuum Oil Company, Inc., pending in Orange County and directed that the venue of the consolidated action be laid in Orange County. The Special Term also directed that the question whether the action instituted in Orange County by Ann Magers against Soconv-Vacuum Oil Company, Inc., should be tried together with the consolidated action should be determined by the trial court in Orange County when the actions are reached for trial. On this appeal counsel for Soeony-Vaeuuin Oil Company, Inc., stated that he did not question the correctness of the order consolidating the actions referred to and directing that they be tried in Orange County. He stated that he appeals solely from that part of the order which left to the discretion of the Trial Term in Orange County the question whether or not the consolidated action should be tried at the same time as the action of Ann Magers against Socony-Vacuum Oil Company, Inc. The order appealed from is a discretionary one with which this court declines to interfere. Order unanimously affirmed, with $10 costs and disbursements. Present — Poster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.